TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00775-CV



                                  In re Mary Louise Serafine


                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              Relator’s petition for writ of mandamus and emergency motion for temporary relief

are denied. See Tex. R. App. P. 52.8(a).



                                            __________________________________________

                                            Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Field

Filed: December 5, 2014